DETAILED ACTION

This office action is responsive to the Applicant’s submission filed on 09/15/2022.

Response to Arguments
Applicant's arguments, filed on 09/15/2022, with respect to claim rejections under 35 USC 102 have been fully considered but they are not persuasive. 
(1), Applicant’s Argument: “Li is completely silent, however, regarding any configuration for the beam measurement report”.
Examiner’s Response: In paragraph 0005, Li teaches that an access network device “transmitting measurement configuration information to a terminal, wherein the measurement configuration information includes at least one measurement resource and at least one piece of antenna panel identification information”. Then in paragraph 0069, Li teaches “transmitting, by the terminal, a downlink beam measurement report to the access network device, wherein the beam measurement report includes …… the antenna panel identification information”. Therefore, Li discloses that the “antenna panel identification information” is part of the “configuration for the beam measurement report”.

(2), Applicant’s Argument: “Li fails to disclose or suggest that the signals received in directions of N receive beams at the same time corresponding to multiple downlink beams concurrently received from a base station”.
Examiner’s Response: In paragraph 0029, Li teaches “the terminal may receive the signals in directions of N receive beams at the same time”. That is, the terminal receives signals from the access network device on N receive beams at the same time. Prior to that in paragraph 0024, Li teaches “The receive beam may also be referred to as a downlink beam”. Therefore, Li discloses that the “signals received in directions of N receive beams at the same time” corresponds to “N downlink beams concurrently received from a base station”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 9, 11-14, 17, 19-22, 25 and 27-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (US 2021/0336737 A1).
Consider claims 1 and 9:
Li discloses an apparatus for wireless communication (see Fig. 1 and paragraph 0029, where Li describes a terminal and an access network device in a wireless communication system; see paragraph 0033, where Li describes that the access network device may be a base station), comprising: 
a transceiver (see Fig. 1 and paragraph 0029, where Li describes that the terminal receives signal and transmits signal);
a memory configured to store instructions (see Fig. 7 and paragraph 0123, where Li describes that the terminal includes a memory 704 that stores instructions); and 
one or more processors communicatively coupled with the transceiver and the memory (see Fig. 7 and paragraph 0122, where Li describes a processor 720 that executes the instructions), wherein the one or more processors are configured to: 
receive, from a base station, a configuration indicating a set of multiple antenna panels, of a plurality of antenna panels associated with the apparatus (see Fig. 1 and paragraph 0029, where Li describes that the terminal includes two antenna panels; see paragraph 0008, where Li describes that the terminal receives measurement configuration information from the access network device, the measurement configuration information includes at least one antenna panel identification information corresponding to measurement resource); 
with which to perform measurements of a plurality of downlink beams (see paragraph 0029, where Li describes that the terminal receives signals from the access network device through the two antenna panels; see paragraph 0070, where Li describes that the terminal receives reference signal (RS) for downlink beam measurement; see paragraph 0100, where Li describes that the antenna panel is used to receive and measure the RS);
receive, from the base station, the plurality of downlink beams, each of the plurality of downlink beams being concurrently received by one or more antenna panels of the set of multiple antenna panels (see paragraph 0029, where Li describes that the terminal receives N receive beams at the same time on each antenna panel from the access network device, where N ≥2; see paragraph 0024, where Li describes that a receive beam is also referred to as a downlink beam for the terminal to perform downlink reception); 
perform, based on the configuration, one or more measurements of each of the received plurality of downlink beams (see paragraphs 0069-0070, where Li describes that the terminal receives reference signals (RSs) from the access network device, the RSs are used by the terminal for measuring the downlink beams); and 
transmit, to the base station, a beam report including, for each of the plurality of downlink beams, the one or more measurements of the downlink beam and one or more antenna panel identifiers that respectively indicate the one or more antenna panels over which the downlink beam is received (see paragraph 0069, where Li describes that the terminal transmits a downlink beam measurement report to the access network device, the beam measurement report includes measured power level of the received reference signals (RSs) and the antenna panel identification information corresponding to each RS that is received and measured; see paragraph 0073, where Li describes that a reference signal (RS) indicates the antenna panel corresponding to one receive beam of the terminal, therefor, a receive beam is measured by measuring the RS transmitted by the receive beam).
Consider claims 17 and 25: 
Li discloses an apparatus for wireless communication (see Fig. 1 and paragraph 0029, where Li describes a terminal and an access network device in a wireless communication system; see paragraph 0033, where Li describes that the access network device may be a base station), comprising: 
a transceiver (see Fig. 1 and paragraph 0029, where Li describes that the access network device receives signal and transmits signal);
a memory configured to store instructions (see Fig. 7 and paragraph 0123, where Li describes that the access network device includes a memory 704 that stores instructions); and 
one or more processors communicatively coupled with the transceiver and the memory (see Fig. 7 and paragraph 0122, where Li describes a processor 720 that executes the instructions), wherein the one or more processors are configured to: 
transmit, for a user equipment (UE), a configuration indicating a set of multiple antenna panels, of a plurality of antenna panels associated with the UE (see Fig. 1 and paragraph 0029, where Li describes that the terminal includes two antenna panels; see paragraph 0008, where Li describes that the terminal receives measurement configuration information from the access network device, the measurement configuration information includes at least one antenna panel identification information corresponding to measurement resource), 
with which to perform measurements of a plurality of downlink beams (see paragraph 0029, where Li describes that the terminal receives signals from the access network device through the two antenna panels; see paragraph 0070, where Li describes that the terminal receives reference signal (RS) for downlink beam measurement; see paragraph 0100, where Li describes that the antenna panel is used to receive and measure the RS); 
transmit the plurality of downlink beams, wherein the plurality of downlink beams correspond to downlink beams that may be concurrently received using one or more antenna panels of the set of multiple of antenna panels (see paragraph 0029, where Li describes that the terminal receives N receive beams at the same time on each antenna panel from the access network device, where N ≥2; see paragraph 0024, where Li describes that a receive beam is also referred to as a downlink beam for the terminal to perform downlink reception); 
receive, from the UE, a beam report including, for each downlink beam of the plurality of downlink beams, one or more measurements of the downlink beam and an antenna panel identifier of one of one or more antenna panels at the UE used to measure the downlink beam (see paragraphs 0069-0070, where Li describes that the terminal receives reference signals (RSs) from the access network device, the RSs are used by the terminal for measuring the downlink beams, the terminal transmits a downlink beam measurement report to the access network device, the beam measurement report includes measured power level of the received reference signals (RSs) and the antenna panel identification information corresponding to each RS that is received and measured; see paragraph 0073, where Li describes that a reference signal (RS) indicates the antenna panel corresponding to one receive beam of the terminal, therefor, a receive beam is measured by measuring the RS transmitted by the receive beam); and 
transmit, to the UE and based on the beam report, an indication of one or more parameters to use for uplink transmissions from at least one of the one or more antenna panels (see paragraph 0030, where Li describes that the access network device may configure the two antenna panels of the terminal to transmit sounding reference signal over their respective transmit beams which are selected and allocated for the terminal based on the measurement report result transmitted from the terminal by the two antenna panels in an uplink transmission).
Consider claims 3, 11, 19 and 27: 
Li discloses the invention of claims 1, 9, 17 and 25 above. Li discloses: the one or more antenna panels include multiple antenna panels (see Fig. 1 and paragraph 0029, where Li describes that the terminal includes two antenna panels), wherein the beam report includes, for each of the received plurality of downlink beams, a plurality of measurements measured using each of the multiple antenna panels and, for each measurement of the plurality of measurements, a respective antenna panel identifier associated with the multiple antenna panels that generate the measurement (see Fig. 1 and paragraph 0060, where Li describes that a downlink beam is measured by measuring received power of the reference signal transmitted by the downlink beam, and a downlink beam is measured by different antenna panels which are identified by antenna panel identifiers).
Consider claims 4, 12, 20 and 28: 
Li discloses the invention of claims 1, 9, 17 and 25 above.  Li discloses: receive, based on transmitting the beam report, an indication of one or more parameters to use for uplink transmissions from at least one of the one or more antenna panels; and transmit the uplink transmissions from the at least one of the one or more antenna panels based on the one or more parameters (see paragraph 0074, where Li describes that the access network device instructs the terminal to transmit signal on transmit beam over the antenna panel identified in report of the downlink beam measurement; see paragraph 0024, where Li describes that the transmit beam may also be referred to as an uplink beam for the terminal to perform uplink transmission).
Consider claims 5, 13, 21 and 29: 
Li discloses the invention of claims 1, 9, 17 and 25 above. Li discloses: the one or more measurements for each downlink beam of the plurality of downlink beams includes at least one of a reference signal received power (RSRP), signal-to-noise ratio (SNR), or reference signal received quality (RSRQ), measured for the downlink beam (see paragraph 0075, where Li describes that the downlink beam measurement report includes at least two reference signal (RS) identifiers and corresponding Layer-1 Reference Signal Received Power (L1-RSRP)).
Consider claims 6, 14, 22 and 30: 
Li discloses the invention of claims 1, 9, 17 and 29 above. Li discloses: the beam report includes, for each of the one or more antenna panel identifiers, at least one of an indication of an available power headroom, an indication of a power backoff, or an estimated maximum uplink reference signal received power (RSRP), for the one of the one or more antenna panels identified by the antenna panel identifier (see paragraph 0069, where Li describes that the downlink beam measurement report includes information of a largest Layer-1 Reference Signal Received Power (L1-RSRP) for a corresponding antennal panel).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2021/0336737 A1), as applied to claims 1, 9, 17 and 25 above, and further in view of Gao et al. (US 2020/0366339 A1). 
Consider claims 2 and 10: 
Li discloses the invention of claims 1 and 9 above. Li discloses: the plurality of downlink beams are concurrently received from the base station using different antenna panels of the set of antenna panels (see paragraph 0029, where Li describes that N receive beams are received at the same time on each antenna panel from the access network device; see paragraph 0024, where Li describes that a receive beams are downlink beams).
Li does not specifically disclose: the plurality of downlink beams are received from different transmission/reception points (TRPs) of the base station.
Gao teaches: a plurality of downlink beams are received from different transmission/reception points (TRPs) of a base station (see paragraph 0004, where Gao describes that a terminal receives different downlink beams from different TRPs).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the plurality of downlink beams are received from different transmission/reception points (TRPs) of the base station, as taught by Gao to modify the method of Li in order to have a new working scenario, as discussed by Gao (see paragraph 0004).
Consider claims 18 and 26: 
Li discloses the invention of claims 17 and 25 above. Li does not specifically disclose: the plurality of downlink beams are received from different transmission/reception points (TRPs) of the base station.
Gao teaches: a plurality of downlink beams are received from different transmission/reception points (TRPs) of a base station (see paragraph 0004, where Gao describes that a terminal receives different downlink beams from different TRPs).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the plurality of downlink beams are received from different transmission/reception points (TRPs) of the base station, as taught by Gao to modify the method of Li in order to have a new working scenario, as discussed by Gao (see paragraph 0004).

Claims 7, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2021/0336737 A1), as applied to claims 1, 9 and 17 above, and further in view of Cao (US 2021/0288711 A1). 
Consider claims 7, 15 and 23: 
Li discloses the invention of claims 1, 9 and 17 above. Li does not specifically disclose: the one or more processors are further configured to receive, from the base station, an indication of whether same or different antenna panels are preferred for receiving the plurality of downlink beams, wherein the configuration of the set of multiple antenna panels is based on the indication.
	Cao teaches: one or more processors are further configured to receive, from a base station, an indication of whether same or different antenna panels are preferred for receiving a plurality of downlink beams, wherein configuration of a set of multiple antenna panels is based on the indication (see Fig. 2 and paragraph 0056, where Cao describes a network side equipment 200 that includes a generation unit 220; see paragraph 0106, where Cao describes that the generation unit 220 generates a configuration information which indicates an antenna panel of a receive beam for receiving a downlink signal).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the one or more processors are further configured to receive, from the base station, an indication of whether same or different antenna panels are preferred for receiving the plurality of downlink beams, wherein the configuration of the set of multiple antenna panels is based on the indication, as taught by Cao to modify the method of Li in order to optimize a process of determining an uplink transmit beam, as discussed by Cao (see paragraph 0005).

Claims 8, 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2021/0336737 A1), as applied to claims 1, 9 and 17 above, and further in view of Wu et al. (US 2020/0244317 A1).
Consider claims 8, 16 and 24: 
Li discloses the invention of claims 1, 9 and 17 above. Li discloses: the one or more processors are further configured to receive, from the base station, an indication to report signal metrics measured from antenna panels having a minimum, maximum, or equal number of antenna panels, wherein the one or more processors are configured to perform the one or more measurements based on the indication and based on a number of antenna panels (see paragraph 0008, where Li describes that the terminal receives measurement configuration information from the access network device, the measurement configuration information includes at least one antenna panel identification information corresponding to beam measurement; see paragraph 0069, where Li describes that the beam measurement determines a largest L1-RSRP from a receive beam).
Li does not specifically disclose: a number of antenna ports for each of the one or more antenna panels.
Wu teaches: a number of antenna ports for each of one or more antenna panels (see paragraph 0044, where Wu describes a wireless device that comprises a first antenna panel and a second antenna panel, the first antenna panel may comprise a first antenna port and a second antenna port, and the second antenna panel may comprise the first antenna port and the second antenna port).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: a number of antenna ports for each of the one or more antenna panels, as taught by Wu to modify the method of Li in order to improve system performance, as discussed by Wu (see paragraph 0009).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631